1    RICHARD ZIEMAN (CSB 230832)
     254 MILLER AVE., SUITE A
2    MILL VALLEY, CA 94941
     Telephone: (415) 388-3800
3    Facsimile: (415) 388-1060
     Email: Zieman@ssalawca.com
4    Attorney for Plaintiff
5

6

7

8
                                  UNITED STATES DISTRICT COURT
9
                                 NORTHERN DISTRICT OF CALIFORNIA
10

11
     ISMAIL Y. YACOOBALI                                   )   Case No.: 4:19-cv-00682 HSG
12               Plaintiff,                                )
                                                           )   STIPULATION AND ORDER EXTENDING
13           vs.                                           )   PLAINTIFF’S TIME TO FILE MOTION
                                                           )   FOR SUMMARY JUDGEMENT AND
14   NANCY BERRYHILL,                                      )   SUPPORTING MEMORANDUM.
                                                           )
15   Acting Commissioner for Social Security               )
                                                           )
16                   Defendant                             )
17

18           IT IS HEREBY STIPULATED by and between the undersigned attorneys, subject to the
19   approval of the Court, that Plaintiff may have an extension of twenty-eight (28) days in which to
20   file Plaintiff’s Motion for Summary Judgment and supporting memorandum pursuant to Civil
21   L.R. 16-1(e). The motion with supporting memorandum was due on Friday, June 21, 2018. It is
22   now due on Friday, July 19, 2019.
23           Plaintiff’s counsel has had an increased administrative hearing schedule as the
24   Commissioner has recently started centralized scheduling in this area. Plaintiff’s counsel is also
25   in the process of moving his office. We are therefore making this request for additional time.
26   This is Plaintiff’s first request for an extension.
27   //
28   //
1

2    DATED:          June 19, 2019                         Richard Zieman /es/
3                                                          RICHARD ZIEMAN
                                                           Attorney for Plaintiff
4

5

6

7
     DATED:          June 19, 2019 ,                       Margaret T. Lehrkind /es/
8
                                                           MARGARET T. LEHRKIND
9                                                          Specialist Assistant U.S. Attorney

10

11

12

13
     PURSUANT TO STIPULATION, IT IS SO ORDERED:

14

15

16
     DATED: __________
             6/20/2019                                     ___________________
17
                                                           HAYWOOD S. GILLIAM, JR.
18                                                         United States District Judge
19

20

21

22

23

24

25

26

27

28




     P’s Stip/Order of ext to submit MSJ, 3: 18-CV-00392 RS Page 2
